CLOPTON, J.
The following proprositions should be regarded as too firmly established by the former rulings of this court to admit of discussion:
First: Possession of land under claim of right or ownership, distinct from, and hostile to the title of the true owner, is adverse possession, neither claim of the real title in good faith nor color of title being essential; and such actual possession, being an open and patent fact, furnishes evidence of its own existence, and is the equivalent of actual notice of the claim under which it is held. — Newsome v. Snow, 91 Ala. 641; 8 So. Rep. 377; Bernstein v. Humes, 75 Ala. 241; s. c., 71 Ala. 260.
Second: Such adverse possession, when continued openly or notoriously, accompanied with uninterrupted claim of ownership, for the period prescribed by the statute of limitations, is as potent for offense or defense as a complete chain of title, not only barring, but also giving a right of entry. If a person, who has had adverse possession for the prescribed length of time, is dispossessed after the statutory bar is complete, he may lawfully enter, and maintain ejectment for the recovery of the land as against any outstanding title. — Doe ex *563dem. v. Eslava, 11 Ala. 1028; Barclay v. Smith, 66 Ala. 230; Wilson v. Glenn, 68 Ala. 383.
Third: When adverse possession has once ripened into an indefeasible title by operation of the statute of limitations, no ■subsequent disturbance or entry by the adverse claimant will defeat the title thus acquired, .unless his adverse possession is of sufficient' duration to bar the entry of the prior adverse holder. — Echols v. Hubbard, 90 Ala. 309.
Fourth: A conveyance of land which is, at the time of its execution, in the adverse possession of a third person, exercising acts of ownership and claiming to be in rightful possession, though having no color of title, is void as to the person holding adversely, and will not support an action of ejectment on a demise of the grantee, or a statutory real action in his name. — Sharpe v. Robertson, 76 Ala. 343; Bernstein v. Humes, 60 Ala. 582.
The bill of exceptions states, that there was evidence tending to show that plaintiff took possession of the lot in controversy in 1862, inclosed it with a substantial board fence, and used and occupied it openly, notoriously, adversely and continuously, with claim of right of ownership, until May, 1889; also, that he had adverse possession at the respective dates of the several conveyances, introduced in evidence, under which ■defendant deduces title. The temporary destruction of the fence by fire in 1865, it having been rebuilt shortly after-wards, did not destroy the adverse character of the possession, ■or break its continuity. If these be the facts, plaintiff had adverse possession of the lot continuously for more than twenty years, and acquired a perfect title by operation of the statute of limitations and by prescription. This title, if acquired, was not impaired or defeated by defendant’s interruption of his possession in May, 1889, or his dispossession by the action of forcible entry and detainer — the same not having been instituted until after the expiration of the statutory period.
The validity of the conveyances under which defendant claims could not be properly raised by objection to their admissibility in evidence; for this would require the court to decide the question of adverse possession, which was controverted. The question, however, as to their validity was properly raised by charges based on the hypothesis, that plaintiff was in adverse possession when they were respectively executed- Also, independent of this, the conveyances will not. ■operate to rebut the presumption of title arising from the possession of plaintiff, though not of sufficient duration to perfect his title, without showing an outstanding title in the grantors, *564or possession by the first, or some intermediate grantor, prior to the possession of plaintiff, or an abondonment of his possession ; of neither of which is there any proof.— Wilson v. Glenn, 68 Ala. 383; Childress v. Calloway, 76 Ala. 128.
On the foregoing principles, charges one, three, four and', eleven, asked by plaintiff, should have been given.
Reversed and remanded.